Case 1:19-cv-00005-MSM-PAS Document 52-3 Filed 01/22/20 Page 1 of 2 PagelD #: 696

APPENDIX C
CERTIFICATE OF COMPLIANCE WITH MEDIATION REQUIREMENT
PURSUANT TO R.L GEN, LAWS § 34-27-3.2

T, William Martinelli, of Rhode Island Housing, certify as follows:

1, Bank Of America, N.A is the holder of the mortgage given by Dolores Cepeda, located at 177
Dexter Strest, Providence, RI 02907 (the “Mortgage”).

2+ Dolores Cepeda-was properly served with the Notice of Mediation Conference pursuant to RAs we ee teen Gemeente teen nme nee

Gen. Laws § 34-27-3.2.

ta

. Rhode Island Housing served as the Mediation Coordinator defined in R.I..Gen, Laws §.
34-27-3.2.and Department. of Business Regulation Banking Regulation 5 regarding the
Mortgagee’s potential foreclosure: proceedings..

4. Bank Of America, N.A has paid ail fees and penalties required under R.I. Gen. Laws § 34-27-3.2
subsections (d)(1) and (f).

5. For the reasons set forth. below,the Mortgagee is authorized to proceed with the foreclosure -
action, including recording of the foreclosure deed [check ane box below]:

After two attempts by the Agency to contact the Mortgagor, the. Mottgagor failed to respond
to the request‘of the Agency to appear for the Mediation-Conterence.or otherwise participate
in-the Mediation Conference.

QO The Mortgagor failed to comply with the requirements of R.I. Gen, Laws § 34-27-3.2,

O The parties been unable to teach an agreement to reriegotiate the loan in otder to avoid a
foreclosure through the Mediation Conference, despite the Mortgagee’s good faith efforts as
noted on Attachment 1.

6. .l am authorized by the Agency ta issue this Certificate.

—
LDL QO pk
William Martinelli
Mediation Coordinator

January 04, 2017
Case 1:19-cv-00005-MSM-PAS Document 52-3 Filed 01/22/20 Page 2 of 2 PagelD #: 697

ATTACHMENT I
Good Faith Determination

The Mortgagee, or its. authorized representative, has made &@ good faith effort to. reach agreement with the
Mortgagor ‘to renegotiate the terms of the Moitgage in an-éffort to avoid foreclosure. The Morteazee’s goad
faith is evidenced by the following factors [check all applicable boxes]:

[1 Mortgagee provided the Notice of Mediation. Conference to the Mortgagor as téquired by R.F. Gen.
Laws § 34-2723,2.
oO Mortgagee designated an agént authorized to participate in the Mediation Conference on its behalf;

and with authority to agree to a Workout Agreement on behalf of Mortgagee:

(1 Mortgagee made reasonable efforts to respond in a timely manner to requests for information from the
Mediation Coordinator, Mortgagor, or counselor assisting the Mortgagor.

‘C] ~Mortgagee analyzed and responded to the Workout Agreement submitted by the Mortgager and/or
Mediation Coordinator within fourteen days of the Workout Agreement.

If the. Mortgagee declines to accept the Mortgagor’s Workout Agreement, the Mortgagee provided
written, detailed statement of its reasons for rejecting the. proposal within fourteen (14) days.

Ct If the Mortgagee. declines to accept the. Mortgagor’s Workout Agreement, the Mortgagee offered, in
writing within fourteen (14) days, ‘to: enter into an’ alternative work-out/disposition. ‘resolution proposal
that would result in a material net financial benefit to the Mortgagor as compared to the. terms: of the
Mortgage.

QO Other facts demonstrating Mortgagee’s good-faith [please specify]:

 

 

 

 

 
